UNITED STATES GaaRitt teuieP332-FIS-CFH Document 4 Filed 04/18/19 Page1of1 Job#: 1903621
NORTHERN DISTRICT OF NEW YORK

Andrea J. Nussinow, Case No.: 1:19-cv-00332-FJS-CFH

 

Date Filed: 03/18/2019
vs Plaintiffs) | Client's File No.:

County of Columbia, et. al., Court/Return Date:

 

Defendant(s)

STATE OF NEW YORK, COUNTY OF ULSTER, SS.: AFFIDAVIT OF SERVICE

Richard Lorberer, Jr. being sworn says:
Deponent is not a party herein is over the age of 18 years and resides in the State of New York.

 

 

On March 25, 2019, at 9:49 AM at 15 North 6th Street, Hudson, NY 12534, Deponent served the within summons in a Civil Action and Complaint,

Civil Cover Sheet, Notice of Filing Order, General Order # 25 of the U.S. District Court for the Northern District of New York, Civil Case Management Plan, Case Assignment Form, Consent to the
Exercise of Civil Jurisdiction by a Magistrate Judge, with Notice and Reference of a Civil Action to a Magistrate Judge and Notice to Parties of Court-Directed Mandatory Mediation Program

On: County of Columbia, Defendant therein named, (hereinafter referred to as "subject").

(1 #1 INDIVIDUAL
By delivering a true copy of each to said subject personally; Deponent knew the person so served to be the person described in as said subject therein.

(1 #2 SUITABLE AGE PERSON
By delivering thereat‘a true copy of each to () a person of suitable age and discretion. Said premises is subject's:[] actual place of business / employment
[] dwelling house / usual place of abode / last-known residence within the state.

(0 +#3 AFFIXING TO DOOR
By affixing a true copy of each to the door of said premises which is subjects

{] actual place of business / employment [] dwelling house / usual place of abode / last-known residence within the state. | was unable with due diligence
to find subject thereat, having attempted personal delivery on: v

-

—} #4 AUTHORIZED AGENT

By delivering thereat a true copy of each personally to PJ Keeler, which person is the County Treasurer thereof, an agent duly authorized to accept
service on behalf thereof.

0 #5 MAILING
On , service was completed by mailing a true copy of above document(s) to the above address in a first-class, postpaid, properly addressed
envelope marked “Personal and Confidential" , from a depository under the exclusive care and custody of the United States Post Office in the State
of New York, or, if not served in New York State, within the State in which the service occurred. ‘

[] An additional mailing was completed to the address above by certified mail. Certified mailing #

{1 #6 APPROXIMATE DESCRIPTION
Sex: Male Skin/Race: White Color of hair: Gray Age: 55-60
Height: 5/7-5/9 Waight: 170-780 Other Features:

CJ #7 MILITARY SERVICE: Upon information and belief, subject is not active in the U.S. Military Service in any capacity. No specific active military
information was provided by recipient when questioned during service, and/or non-military status was confirmed through records of the U.S. Dept. Of
Defense or otherwise known to and/or verified by me, and | received no indication during completion of this service that subject is active military.

[1 #8 WITNESS FEES
Subpoena Fee Tendered in the amount of $

I #9 OTHER
Signature of recipient was obtained and is on file.

Sworn to before me on March 27, 2019 “CZ 2

e
Ler

“Patherine Linch tee PTL ¥6383218)
Notary Public, State of New York
Qualified in Ulster County

Commission Expires 11/13/2022

 

Richard Lorberer, Jr.

 

Ronpbout LeGat Services, Inc, PO Box 4115, Kincston, NY 12402 (TEL.: 845-331-6029)
